DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “123” and “124”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  the claims are drafted to depend from the “speakerphone according to claim 7”, where claim 7 is a dependent claim of the method according to claim 1.  Furthermore, the limitations of claim 13 are a duplicate of the limitations of claim 7.  It appears that claims 12 and 13 were meant to depend from the speakerphone of claim 8, and will be treated as such in the following 35 USC 102/103 prior art rejections.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an input unit for receiving", "a processing unit for modifying... and for providing", "a mixing unit for mixing", and "an output unit for providing" in claims 8 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7-9, 11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “said input audio signal” in line 3, “the first output signal” and “the second output signal” in lines 9-10, and “said electric acoustic input signal” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations “said compensation filter” and “the transparent filter” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations “the transparent filter output” in line 2 and “the compensation filter output” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the analysis part” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the electric input signal” in line 4, “said input audio signal” in line 6, “said received input signal” in line 10, and “said electric acoustic input signal” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “said compensation filter” in line 1 and “the transparent filter” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “the transparent filter output” in line 2 and “the transparent filter output” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the analysis part” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the electric input signal” in line 4, “said input audio signal” in line 6, “said received input signal” in line 10, and “said electric acoustic input signal” in line 16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fellers et al., US 2011/0142247 A1 (hereafter Fellers).
Regarding claim 1, Fellers teaches a “method for dynamic speech equalization, comprising: receiving an input signal” where a method for equalization of a speech/music signal in an earspeaker system receives a speech/music signal (see Fellers, ¶ 0002, 0065, 0071, and 0073, and figure 3, unit S),
“processing said input audio signal in dependence on frequency and providing an equalized electric audio signal according to an equalization function” where Fellers teaches a processing unit to analyze and equalize the audio (see Fellers, ¶ 0071-0073, 0093, and 0115, figure 3, units 12, 16, and W, and figure 10), 
“wherein said equalization function comprises at least an actuator part configured to applying a first filter to the received input signal, and applying a second filter to the received input signal” because Fellers teaches selecting two or more of N parallel filters, such that the selected filters are applied in parallel to the input signal (see Fellers, ¶ 0092 and figure 10, unit 24), 
“mixing the first output signal from said first filter and the second output signal from said second filter based on a first and second dynamic weights, respective,” because Fellers teaches that the two or more selected filters are dynamically weighted to create a closer approximation of the transfer characteristic between a speaker and microphone (see Fellers, ¶ 0058-0059 and 0092, and figure 10, unit 26), and 
“transmitting an output signal perceivable by a user as sound representative of said electric acoustic input signal or a processed version thereof” because Fellers teaches the speaker outputs an equalized audio signal (see Fellers, ¶ 0070-0074 and figure 3, units W and 2).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  Fellers teaches the “method according to claim 1, wherein the method comprising continuously updating the first and second dynamic weights, respective” because the method dynamically updates the equalization filter and the equalization filter relies on adapting the chosen filters and corresponding weights (see Fellers, ¶ 0070, 0073-0074, 0092-0093, 0097-0099, and 0114, figure 3, units 12, 16, and W, figure 10, figure 11, and figure 13).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  Fellers teaches the “method according to claim 1, wherein the equalization function comprises an analysis part configured to determining the mixing weights and comprising applying a first filter to said received input signal, and/or applying (S24) a second filter to said received input signal” where a control part determines the weightings (see Fellers, ¶ 0073, 0092, 0097, and 0114, figure 3, unit 12, figure 10, unit 26, and figure 13).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  Fellers teaches the “method according to claim 1, wherein the analysis part comprises a mapping function for mixing the weights and updating said weights for each input signal” because Fellers teaches a process for updating the weights where a function maps the weights based on a least square fit (see Fellers, ¶ 0097 and 0114).
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  Fellers teaches the method of claim 1, and likewise teaches a device with these features.
Specifically, Fellers teaches a “speakerphone comprising an input unit for receiving an audio input signal with a first dynamic range of levels representative of a time and frequency variant sound signal, the electric input signal comprising a target signal and/or a noise signal and providing an electric audio input signal” because Fellers teaches a system with an electroacoustic channel, such as an earspeaker, where the system anticipates a ‘speakerphone’ that receives an input signal and performs active noise cancellation (ANC) and equalization, (see Fellers, ¶ 0002, 0065, and 0073, and figure 3),
“a processing unit for modifying said input audio signal in dependence on frequency and for providing an equalized electric audio signal according to an equalization function” because Fellers teaches a processing unit to analyze and equalize the audio (see Fellers, ¶ 0071-0072, 0093, and 0115),
“wherein said equalization function comprises at least an actuator part comprising: a first filter dynamically applied to said received input signal), and a second filter dynamically applied to received input signal” because Fellers teaches selecting two or more of N parallel filters, such that the selected filters are applied in parallel to the input signal (see Fellers, ¶ 0092 and figure 10, unit 24), 
“wherein said actuator part comprises a mixing unit for mixing an output signal from said first filter and an output signal from said second filter based on a first and second dynamic weights, respective” because Fellers teaches that the two or more selected filters are dynamically weighted to create a closer approximation of the transfer characteristic between a speaker and microphone (see Fellers, ¶ 0058-0059 and 0092, and figure 10, unit 26), 
“an output unit for providing an output signal perceivable by a user as sound representative of said electric acoustic input signal or a processed version thereof” because Fellers teaches the speaker outputs an equalized audio signal (see Fellers, ¶ 0070-0073 and figure 3, unit 2).
Regarding claim 10, see the preceding rejection with respect to claim 8 above.  Fellers teaches the “speakerphone according to claim 8, wherein the first and second dynamic weights are continuously updated” because the method dynamically updates the equalization filter and the equalization filter relies on adapting the chosen filters and corresponding weights (see Fellers, ¶ 0070, 0073-0074, 0092-0093, 0097-0099, and 0114, figure 3, units 12, 16, and W, figure 10, figure 11, and figure 13).
Regarding claim 12, see the preceding rejection with respect to claims 7 and 8 above.  Fellers teaches the “speakerphone according to claim 7 [sic], wherein said predefined equalization function comprises an analysis part configured to determining the dynamic weights and comprising: a first filter applied to said received input signal, and/or a second filter applied to said received input signal” where a control part determines the weightings (see Fellers, ¶ 0073, 0092, 0097, and 0114, figure 3, unit 12, figure 10, unit 26, and figure 13).
Regarding claim 13, see the preceding rejection with respect to claims 7 and 8 above.  Fellers teaches the “speakerphone according to claim 7 [sic], wherein the analysis part comprises a mapping function for mixing weights and updating said weights for each input signal” because Fellers teaches a process for updating the weights where a function maps the weights based on a least square fit (see Fellers, ¶ 0097 and 0114).
Regarding claim 14, see the preceding rejection with respect to claim 1 above.  Fellers teaches the method of claim 1, and likewise teaches a hearing device with these features.
Specifically, Fellers teaches a “hearing device comprising: an input unit for receiving an audio input signal with a first dynamic range of levels representative of a time and frequency variant sound signal, the electric input signal comprising a target signal and/or a noise signal and providing an electric audio input signal” where Fellers teaches an earspeaker system receiving an input signal and performing  active noise cancellation (ANC) and equalization (see Fellers, ¶ 0002, 0065, and 0073, and figure 3, unit S),
“a processing unit for modifying said input audio signal in dependence on frequency and for providing an equalized electric audio signal according to an equalization function” where Fellers teaches a processing unit to analyze and equalize the audio (see Fellers, ¶ 0071-0073, 0093, and 0115, figure 3, units 12, 16, and W, and figure 10),
“comprising at least an actuator part comprising: a first filter dynamically applied to said received input signal, and a second filter dynamically applied to received input signal” because Fellers teaches selecting two or more of N parallel filters, such that the selected filters are applied in parallel to the input signal (see Fellers, ¶ 0092 and figure 10, unit 24),
“wherein said actuator part comprises a mixing unit for mixing an output signal from said first filter and an output signal from said second filter based on a first and second dynamic weights, respective” because Fellers teaches that the two or more selected filters are dynamically weighted to create a closer approximation of the transfer characteristic between a speaker and microphone (see Fellers, ¶ 0058-0059 and 0092, and figure 10, unit 26), and
“an output unit for providing an output signal perceivable by a user as sound representative of said electric acoustic input signal or a processed version thereof” because Fellers teaches the speaker outputs an equalized audio signal (see Fellers, ¶ 0070-0074 and figure 3, units W and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fellers as applied to claims 1 and 8 above, and further in view of Oh et al., US 2010/0296669 A1 (hereafter Oh).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Fellers anticipates the method according to claim 1, wherein the filters are filters used for equalization (see Fellers, ¶ 0073-0074 and 0092, figure 3, units 12, 16, and W, and figure 10).  However, Fellers does not appear to teach a second filter that is a transparent filter.
Oh discloses a method for processing an audio signal, where an adaptive filter is used to improve the frequency response (see Oh, abstract and ¶ 0012).  In particular, Oh teaches a method of correcting the bass response of a loudspeaker with the weighted combination of an equalizing filter and a unity, or transparent, filter in order to improve the bass output of a loudspeaker while minimizing distortion (see Oh, ¶ 0125-0129 and 0140-0144).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Fellers with the teachings of Oh in order to improve the frequency response of the loudspeaker without causing distortion due to excessive output levels (see Fellers, ¶ 0072 in view of Oh, ¶ 0144).  
Therefore, the combination of Fellers and Oh makes obvious the “method according to claim 1, wherein the first filter is a compensation filter, and wherein the second filter is a transparent filter” where Fellers teaches the linear combination of 2 or more parallel filters to equalize the frequency response of the system, and Oh makes obvious the use of a second filter that is a transparent filter, such as a unity filter for the purpose of estimating an ideal response between the loudspeaker and microphone (see Fellers, ¶ 0054-0055, 0058-0059, 0071, and 0092 and figure 10, in view of Oh, ¶ 0126 and 0142-0144, and figure 11, unit 430).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  For the same reasons as stated with respect to claim 2, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Fellers with the teachings of Oh in order to improve the frequency response of the loudspeaker without causing distortion due to excessive output levels (see Fellers, ¶ 0072 in view of Oh, ¶ 0144).
Therefore, the combination makes obvious the “method according to claim 1, wherein said compensation filter applies compensation for a worst case impaired signal and the transparent filter applies compensations for a best case impaired signal” because the combination makes obvious a set of parallel filters, where one or more of the parallel filters are selected to model the transfer function of the electroacoustic channel, and the set of filters makes obvious filters ranging from filters that correct the worst case to filters that correct the best case (see Fellers, ¶ 0092 and figure 10, unit 24, in view of Oh, ¶ 0142).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  For the same reasons as stated with respect to claim 2, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Fellers with the teachings of Oh in order to improve the frequency response of the loudspeaker without causing distortion due to excessive output levels (see Fellers, ¶ 0072 in view of Oh, ¶ 0144).
Therefore, the combination makes obvious the “method according to claim 1, wherein a speech passage of high quality will have high weight of the transparent filter output and a speech passage of low quality will have a high weight of the output from the compensation filter output and medium impaired speech passages would likely use 0.5 weights on both” because the combination makes obvious a set of parallel filters, where one or more of the parallel filters are selected to model the transfer function of the electroacoustic channel, and the selected filters are mixed together in a process that minimizes the error between the measured electroacoustic channel and the modeled electroacoustic channel (see Fellers, ¶ 0092, 0097, and 0114, figure 10, and figure 13, in view of Oh, ¶ 0144 and figure 14).
Regarding claim 9, see the preceding rejection with respect to claim 8.  Fellers anticipates the speakerphone according to claim 8, wherein the filters are filters used for equalization (see Fellers, ¶ 0073-0074 and 0092, figure 3, units 12, 16, and W, and figure 10).  However, Fellers does not appear to teach a transparent filter per se.
Oh discloses a method for processing an audio signal, where an adaptive filter is used to improve the frequency response (see Oh, abstract and ¶ 0012).  In particular, Oh teaches a method of correcting the bass response of a loudspeaker with the weighted combination of an equalizing filter and a unity, or transparent, filter in order to improve the bass output of a loudspeaker while minimizing distortion (see Oh, ¶ 0125-0129 and 0140-0144).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Fellers with the teachings of Oh in order to improve the frequency response of the loudspeaker without causing distortion due to excessive output levels (see Fellers, ¶ 0072 in view of Oh, ¶ 0144).  
Therefore, the combination of Fellers and Oh makes obvious the “speakerphone according to claim 8, wherein said compensation filter applies compensation for a worst case impaired signal and the transparent filter (112) applies compensations for a best case impaired signal” because the combination makes obvious a set of parallel filters, where one or more of the parallel filters are selected to model the transfer function of the electroacoustic channel, and the set of filters makes obvious filters ranging from filters that correct the worst case to filters that correct the best case (see Fellers, ¶ 0092 and figure 10, unit 24, in view of Oh, ¶ 0142).
Regarding claim 11, see the preceding rejection with respect to claims 8 and 9 above.  For the same reasons as stated with respect to claim 8, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Fellers with the teachings of Oh in order to improve the frequency response of the loudspeaker without causing distortion due to excessive output levels (see Fellers, ¶ 0072 in view of Oh, ¶ 0144).
Therefore, the combination makes obvious the “speakerphone according to claim 8, wherein a speech passage of high quality will have high weight of the transparent filter output and a speech passage of low quality will have a high weight of the output from the compensation filter output and medium impaired speech passages use 0.5 weights on both” because the combination makes obvious a set of parallel filters, where one or more of the parallel filters are selected to model the transfer function of the electroacoustic channel, and the selected filters are mixed together in a process that minimizes the error between the measured electroacoustic channel and the modeled electroacoustic channel (see Fellers, ¶ 0092, 0097, and 0114, figure 10, and figure 13, in view of Oh, ¶ 0144 and figure 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Series, US 6,377,918 B1, discloses a speech analysis system using multiple noise compensation (see abstract and figure 1); and
Giesbrecht et al., US 2006/0293882 A1, discloses a system and method for adaptive enhancement of speech signals where a spectral correction factor determined by comparing an average spectral shape estimate to a target spectral shape is applied to enhance speech signals (see abstract and figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653